DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17th, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The reasons for allowance are based on the following:

Claims 1:
performing matching between the widget attribute of the widget and a dataset property of the dataset based on the examining historical matching data respecting past matches between a widget attribute of the certain widget and properties of the certain dataset, and running the certain widget in response to the performing matching to indicate at least one condition of the plurality of conditions; sending by a computing node a communication for correction of the at least one indicated condition.

Claim 19:
performing matching between the widget attribute of the widget and a dataset property of the dataset based on the examining historical matching data respecting past matches between a widget attribute of the certain widget and properties of the certain dataset, and running the certain widget in response to the performing matching to indicate at least one condition of the plurality of conditions; sending by a computing node a communication for correction of the at least one indicated condition.

Claim 20:
performing matching between the widget attribute of the widget and a dataset property of the dataset based on the examining historical matching data respecting past matches between a widget attribute of the certain widget and properties of the certain dataset, and running the certain widget in response to the performing matching to indicate at least one condition of the plurality of conditions; sending by a computing node a communication for correction of the at least one indicated condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	1.) Kidron et al., Widget-of-interest identification (US 2019/0220153 A1).

	2.) Wolfe et al., Energy Efficiency and Energy Security Optimization Dashboard for Computing Systems (US 2018/0052574 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161





























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161